DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent Application Pub. No.: US 2006/0103263 A1) in view of Tsuiki et al. (US Patent Application Pub. No.: US 2015/0229189 A1).
For claim 1, Naito et al. disclose the claimed invention comprising: a winding (reference numeral 62) configured to produce a magnetic field (see figure 10A), the winding comprising a plurality of coils (reference numeral 62) lapped on one another (see figures 3, 10A); and a stator core (reference numeral 41, figure 3), comprising: a base portion (reference numeral 60) shorting a magnetic flux from the magnetic field (see figure 10A); a plurality of teeth (reference numeral 101), each of the plurality of teeth (reference numeral 101) transmitting the magnetic flux and separated by a slot (between the teeth, see figure 3) and open at the respective tooth’s top opposite the base portion (see figure 10A) such that during manufacture the winding (reference numeral 62) is able to be slipped directly down over the top on the plurality of teeth (see figure 10A).  Naito et al. however do not specifically disclose turns of a first coil in the plurality of coils being inserted into alternating turns of a second coil in the plurality of coils to interleave the first and second coils, wherein the first coil is positioned adjacent to the second coil in the winding.  
Tsuiki et al. disclose turns of a first coil (reference numeral 221) in the plurality of coils being inserted into alternating turns of a second coil (reference numeral 222) in the plurality of coils to interleave the first and second coils (see figures 22-24), wherein the first coil (reference numeral 221) is positioned adjacent to the second coil (reference numeral 222, see figures 22-24).  

For claim 2, Naito et al. disclose the winding (reference numeral 62) being assembled from the plurality of coils prior to being inserted on the plurality of teeth (reference numeral 101, see figure 10A).  
For claim 11, Naito et al. in view of Tsuiki et al. disclose the claimed invention except for the winding being assembled using a jig having a plurality of retractable columns, wherein each column clamps a coil from the plurality of coils.  Having a jig with columns for clamping coils is a known skill as disclosed by Tsuiki et al. (see figures 13-16), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the jig with columns as disclosed by Tsuiki et al. for the assembling of the winding for Naito et al. in view of Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 12, Naito et al. in view of Tsuiki et al. disclose the claimed invention except for the plurality of coils including a first coil and a second coil adjacent to the first coil, wherein the winding is made by first positioning the first coil with a first column for a first coil with a second column for the second coil retracted, then inserting the second coil to interleave with the first coil, then extending the second column to clamp the second coil.  Tsuiki et al. further disclose columns for adjusting the coil (see figures 13-16) and also disclose first and second coils being adjacent to each other and being 1, 222, see figures 22-24), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the columns for adjusting the coils as disclosed by Tsuiki et al. so that the first and second coils are adjacent and interleaved with each other for Naito et al. in view of Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Tsuiki et al. as applied to claim 1 above, and further in view of Adachi et al. (US Patent Application Pub. No.: US 2009/0218906 A1).
For claim 9, Naito et al. in view of Tsuiki et al. disclose the claimed invention except for each coil overlapping with multiple teeth of the plurality of teeth.  Adachi et al. disclose each coil (reference numeral 413) overlapping with multiple teeth (reference numeral 414) of the plurality of teeth (see figures 7, 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coils overlap with multiple teeth as disclosed by Adachi et al. for the coils and teeth of Naito et al. in view of Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 10, Naito et al. in view of Tsuiki et al. disclose the claimed invention except for each coil comprising rectangular wire with a width corresponding to a width of the slot.  Adachi et al. disclose each coil comprising rectangular wire (reference numeral 413) with a width corresponding to a width of the slot (see figure 12), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the .  

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Tsuiki et al. as applied to claim 1 above, and further in view of Blanchard et al. (US Patent No.: 4866321).
For claim 4, Naito et al. in view of Tsuiki et al. disclose the claimed invention except for the winding including a plurality of phases, each phase configured to carry a periodically varying electrical signal offset from one another.  Blanchard et al. disclose a plurality of phases (see figure 6, and also column 6, lines 49-52) and the phases carrying a varying electrical signal that are offset (see column 7, lines 43-53), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of phases with offset electrical signals as disclosed by Blanchard et al. for the winding of Naito et al. in view of Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 7, Naito et al. in view of Tsuiki et al. and Blanchard et al. disclose the claimed invention except for the plurality of phases consisting of three phases configured to carry periodically varying electrical signals substantially 120 degrees offset from one another.  Blanchard et al. further disclose the plurality of phases consisting of three phases configured to carry periodically varying electrical signals substantially 120 degrees offset from one another (see column 7, lines 33-54), and it .  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Tsuiki et al. and Blanchard et al. as applied to claim 4 above, and further in view of Adachi et al. (US Patent Application Pub. No.: US 2009/0218906 A1).
For claim 5, Naito et al. in view of Tsuiki et al. and Blanchard et al. disclose the claimed invention except for the first and second coils being of a first phase from the plurality of phases.  Adachi et al. disclose the first and second coils for one phase (see figure 9, also paragraph [0045]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first and second coils of one phase as disclosed by Adachi et al. for the first and second coils of Naito et al. in view of Tsuiki et al. and Blanchard et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 6, Naito et al. in view of Tsuiki et al. and Blanchard et al. disclose the claimed invention except for a pair of coils in the plurality of coils adjacent to the first and second coils being of a second phase from the plurality of phases, different from the first phase.  Having coils from different phases being adjacent to each other is a known skill as disclosed by Adachi et al. (reference numeral 413, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Tsuiki et al. and Blanchard et al. as applied to claim 4 above, and further in view of Mao et al. (US Patent Application Pub. No.: US 2019/0058364 A1).
For claim 8, Naito et al. in view of Tsuiki et al. and Blanchard et al. disclose the claimed invention except for each slot of the stator including coils of at least two different phases from the plurality of phases.  Having coils from two different phases in a particular slot is a known skill as exhibited by Mao et al. (see paragraph [0168]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coils from different phases as disclosed by Mao et al. for the slot of Naito et al. in view of Tsuiki et al. and Blanchard et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 13-15 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Patent Application Pub. No.: US 2006/0103263 A1) in view of Carl, Jr. et al. (US Patent Application Pub. No.: US 2004/0119374 A1) and Tsuiki et al. (US Patent Application Pub. No.: US 2015/0229189 A1).
For claim 13, Naito et al. disclose the claimed invention comprising: a stator (reference numeral 41, figure 3), comprising: a winding (reference numeral 62) 
Carl, Jr. et al. disclose a rotor (reference numeral 103, see figures 1-3) comprising rotor bars (reference numeral 124) configured to carry induced current from the magnetic field (see figures 1, 3), wherein the induced current generates torque that turns the rotor (figures 1, 3).  Tsuiki et al. disclose turns of a first coil (reference numeral 221) in the plurality of coils being inserted into alternating turns of a second coil (reference numeral 222) in the plurality of coils to interleave the first and second coils (see figures 22-24), wherein the first coil (reference numeral 221) is positioned adjacent to the second coil (reference numeral 222, see figures 22-24).  

For claim 14, Naito et al. disclose the winding (reference numeral 62) being assembled from the plurality of coils prior to being inserted on the plurality of teeth (reference numeral 101, see figure 10A).  
For claim 15, Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. disclose the claimed invention except for turns of a first coil in the plurality of coils being inserted into alternating turns of a second coil in the plurality of coils to interleave the first and second coils, wherein the first coil is positioned adjacent to the second coil in the winding.  Tsuiki et al. disclose turns of a first coil (reference numeral 221) in the plurality of coils being inserted into alternating turns of a second coil (reference numeral 222) in the plurality of coils to interleave the first and second coils (see figures 22-24), wherein the first coil (reference numeral 221) is positioned adjacent to the second coil (reference numeral 222, see figures 22-24), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interleaving of the first and second coils as disclosed by Tsuiki et al. for the plurality of coils of Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

For claim 24, Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. disclose the claimed invention except for the plurality of coils including a first coil and a second coil adjacent to the first coil, wherein the winding is made by first positioning the first coil with a first column for a first coil with a second column for the second coil retracted, then inserting the second coil to interleave with the first coil, then extending the second column to clamp the second coil.  Tsuiki et al. further disclose columns for adjusting the coil (see figures 13-16) and also disclose first and second coils being adjacent to each other and being interleaved (reference numerals 221, 222, see figures 22-24), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the columns for adjusting the coils as disclosed by Tsuiki et al. so that the first and second coils are adjacent and interleaved with each other for Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
.  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. as applied to claim 13 above, and further in view of Adachi et al. (US Patent Application Pub. No.: US 2009/0218906 A1).
For claim 21, Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. disclose the claimed invention except for each coil overlapping with multiple teeth of the plurality of teeth.  Adachi et al. disclose each coil (reference numeral 413) overlapping with multiple teeth (reference numeral 414) of the plurality of teeth (see figures 7, 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coils overlap with multiple teeth as disclosed by Adachi et al. for the coils and teeth of Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 22, Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. disclose the claimed invention except for each coil comprising rectangular wire with a width .  

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. as applied to claim 13 above, and further in view of Blanchard et al. (US Patent No.: 4866321).
For claim 16, Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. disclose the claimed invention except for the winding including a plurality of phases, each phase configured to carry a periodically varying electrical signal offset from one another.  Blanchard et al. disclose a plurality of phases (see figure 6, and also column 6, lines 49-52) and the phases carrying a varying electrical signal that are offset (see column 7, lines 43-53), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of phases with offset electrical signals as disclosed by Blanchard et al. for the winding of Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 19, Naito et al. in view of Carl, Jr. et al., Tsuiki et al., and Blanchard et al. disclose the claimed invention except for the plurality of phases consisting of three .  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Carl, Jr. et al., Tsuiki et al., and Blanchard et al. as applied to claim 16 above, and further in view of Adachi et al. (US Patent Application Pub. No.: US 2009/0218906 A1).
For claim 17, Naito et al. in view of Carl, Jr. et al., Tsuiki et al., and Blanchard et al. disclose the claimed invention except for the first and second coils being of a first phase from the plurality of phases.  Adachi et al. disclose the first and second coils for one phase (see figure 9, also paragraph [0045]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first and second coils of one phase as disclosed by Adachi et al. for the first and second coils of Naito et al. in view of Carl, Jr. et al., Tsuiki et al., and Blanchard et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Carl, Jr. et al., Tsuiki et al., and Blanchard et al. as applied to claim 16 above, and further in view of Mao et al. (US Patent Application Pub. No.: US 2019/0058364 A1).
For claim 20, Naito et al. in view of Carl, Jr. et al., Tsuiki et al., and Blanchard et al. disclose the claimed invention except for each slot of the stator including coils of at least two different phases from the plurality of phases.  Having coils from two different phases in a particular slot is a known skill as exhibited by Mao et al. (see paragraph [0168]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coils from different phases as disclosed by Mao et al. for the slot of Naito et al. in view of Carl, Jr. et al., Tsuiki et al., .  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. as applied to claim 25 above, and further in view of Parker (US Patent No.: 3296475).
For claim 26, Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. disclose the claimed invention except for the rotor comprising splines that intermesh with the shaft and transmit torque from the rotor to the shaft.  Parker discloses a rotor with inner protrusions (reference numerals 57, 58) that mesh with the shaft (reference numerals 55, 56) for transmission of torque (see figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inner meshing components as disclosed by Parker for the rotor and shaft of Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. as applied to claim 25 above, and further in view of Schuler et al. (US Patent Application Pub. No.: US 2018/0212489 A1).
For claim 27, Naito et al. in view of Carl, Jr. et al. and Tsuiki et al. disclose the claimed invention except for two endbells that enclose the rotor and stator and each comprising a hole that the shaft passes through; and two bearing assemblies that attach to the respective endbells and support the shaft while allowing the shaft to rotate.  .  

    PNG
    media_image1.png
    522
    733
    media_image1.png
    Greyscale


Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. in view of Tsuiki et al. as applied to claim 1 above, and further in view of Patterson et al. (US Patent Application Pub. No.: US 2014/0265700 A1).
For claim 28, Naito et al. in view of Tsuiki et al. disclose the claimed invention except for the stator core being fabricated as a single-piece.  Patterson et al. disclose the stator core (reference numerals 122, 126) being fabricated as a single-piece (see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stator core fabricated as a single-piece as disclosed by Patterson et al. for the stator core of Naito et al. in view of Tsuiki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 29, Naito et al. in view of Tsuiki et al. and Patterson et al. disclose the claimed invention except for the stator core being fabricated from compressed soft magnetic composite material.  Patterson et al. further disclose the stator fabricated from compressed soft magnetic composite material (see paragraph [0020]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stator core fabricated from compressed soft magnetic composite material as disclosed by Patterson et al. for the stator of Naito et al. in view of Tsuiki et al. and Patterson et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 30, Naito et al. disclose the stator core being fabricated from laminated steel (see paragraph [0120]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834